Exhibit 99.2 DivX Corporation Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheet as of December 31, 2014 3 Consolidated Statement of Operations for the nine months ended December 31, 2014 4 Consolidated Statement of Comprehensive Loss for the nine months ended December 31, 2014 5 Consolidated Statement of Stockholder’s Equity for the nine months ended December 31, 2014 6 Consolidated Statement of Cash Flows for the nine months ended December 31, 2014 7 Notes to Consolidated Financial Statements 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholder DivX Corporation We have audited the accompanying consolidated balance sheets of DivX Corporation and subsidiaries (the “Company”) as of December 31, 2014 and the related consolidated statements of operations, comprehensive loss, changes in stockholder’s equity, and cash flows for the nine months ended December 31, 2014. The financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of DivX Corporation and subsidiaries as of December 31, 2014, and the consolidated results of their operations and their cash flows for the nine months then ended in conformity with accounting principles generally accepted in the United States of America. /s/ EisnerAmperLLP New York, New York April 14, 2015 2 DivX Corporation Consolidated Balance Sheet (in thousands) As of December 31, Assets Current assets: Cash and cash equivalents $ Accounts receivable, net of allowance of $978 Income taxes receivable Prepaid expenses Deferred tax assets, net Other assets Total current assets Property and equipment, net Purchased intangible assets, net Other long-term assets Total assets $ Liabilities and Stockholder’s Equity Current liabilities: Accounts payable $ Accrued liabilities Accrued compensation and benefits Deferred revenue Total current liabilities Deferred tax liability Deferred revenue, long-term Deferred rent liability, long-term Total liabilities Commitments and contingencies Stockholder’s equity Preferred stock, $0.001 par value; 9,000,000 shares authorized, issued and outstanding 9 Common stock, $0.001 par value; 100,000,000 shares authorized; 90,000,000 shares issued and outstanding 90 Additional paid-in capital Accumulated other comprehensive loss ) Accumulated deficit ) Total stockholder’s equity Total liabilities and stockholder’s equity $ See notes to consolidated financial statements 3 DivX Corporation Consolidated Statement of Operations (in thousands, except per share amounts) Nine Months ended December 31, 2014 Net revenues $ Cost of net revenues Gross profit Operating expenses: Selling, general and administrative Product development Amortization of purchased intangible assets Total operating expenses Operating loss ) Interest income, net Other expense, net ) Bargain purchase gain Loss before income taxes ) Income tax benefit Net loss $ ) Net loss per share – basic and diluted $ ) Weighted average number of shares used to compute net loss per share – basic and diluted See notes to consolidated financial statements 4 DivX Corporation Consolidated Statement of Comprehensive Loss (in thousands) Nine Months ended December 31, 2014 Net loss $ ) Other comprehensive loss, net of taxes: Change in foreign currency translation ) Comprehensive loss $ ) See notes to consolidated financial statements 5 DivX Corporation Consolidated Statement of Stockholder’s Equity (in thousands) Preferred Stock Common Stock Additional paid-in capital Accumulated deficit Accumulated other comprehensive loss Total stockholder’s equity Shares Amount Shares Amount Issuance of common and preferred stock at inception $ 9 $
